Case 1:19-cr-00144-AKH Document 110 Filed 10/08/20 Page 1 of 2

UNITED STATES DISTRICT? COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee
UNITED STATES OF AMERICA
= : ORDER
TARECK ZAIDAN EL ATSSAMI MADDAH, et al., | 19 Cr. 144 (AKH)
Defendants. |
ee ee ee

Upon the application of the United States, by the Acting
United States Attorney for the Southern District of New York,
Audrey Strauss, by Assistant United States Attorneys Amanda L.
Houle and Samuel S. Adelsberg;

And upon the application of Victor Mones Coro, through
his counsel, Christine Chung, Esq., and Michols Orsini Quintero,
through his counsel, Sabrina Shroff, Esq.;

IT IS HEREBY ORDERED that the following letters, which
were previously filed under seal by Order of the Court, be unsealed
with any limited redactions that have been agreed to by the
parties: (1) the Government’s two letters of September 22, 2020
and its letters of September 23, 28, 30, 2020 and October 5, 2020;

(11) Victor Mones Coro’s letters of September 25, 2020 and
Case 1:19-cr-00144-AKH Document 110 Filed 10/08/20 Page 2 of 2

October 1, 2020; and (iii) Michols Orsini Quintero’s letters of
peptember 25, 2020 and October 2, 2020. The parties are directed
to file their respective letters on ECF, with any agreed upon
redactions, by October 8, 2020.

SO ORDERED.

Dated: New York, New York

October Y , 2020
/)). }. fbr OS

HONORABLE ALVIN K. HELLERSTEIN
United States District Judge
Southern District of New York

 
